Reasons for Allowance/Examiner’s Comments
Reasons for Allowance
The present application is being examined under the pre-AIA  first to invent provisions. 
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to independent claim 1, none of the prior art either alone or in combination disclose or teach of the claimed prism-lens specifically including, as the distinguishing features in combination with the other limitations, the first surface receiving light from a micro-display and configured to transmit the received light into the body of the prism-lens, the second surface configured to totally internally reflect the received light at the second surface, the third surface configured to receive the light reflected by the second surface and to reflect the light out of the prism-lens, and wherein the second surface is oriented such that θ1b1 < arcsin(1/n1),  θ1 < 0 and θ2u1 < arcsin(1/n1),  θ1 > 0 with the terms defined as claimed, and wherein a positive degree of θ1 corresponds to a clockwise tilting of the second surface and a negative degree of θ1 corresponds to a counter clockwise tilting of the second surface”. 
Examiner’s Comments
	The 112 rejections of claims 2-4, 5, 15 and 17, as set forth in the prior office action, have been withdrawn based upon applicant’s convincing arguments of October 29, 2021. Specifically, as read in light of the specification the intended meaning of the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        November 17, 2021